Citation Nr: 0003055	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  95-15 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for service-connected 
generalized anxiety disorder with headaches, currently rated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1967 to 
July 1970.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1995 rating 
decision by the Huntington, West Virginia Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
the veteran's claim of entitlement to a disability rating in 
excess of 30 percent for a service-connected generalized 
anxiety disorder with headaches.

In June 1997, the Board remanded this case to the RO for 
additional development of the issue.  In an August 1999 
supplemental statement of the case, the RO provided notice of 
continued denial of an increased evaluation for an anxiety 
disorder with tension headaches, following additional 
development and consideration of the issue, as requested by 
the Board in its remand.  The case is now returned to the 
Board for further appellate review. 


FINDINGS OF FACT

The veteran's service connected anxiety disorder with 
headaches is manifested by depressed mood, anxiety, sleep 
impairment, and difficulty with concentration, as well as 
tension headaches up to three times a week, which decrease 
his work efficiency, with intermittent periods of inability 
to perform occupational tasks, but still able to work full 
time, and a Global Assessment of Functioning (GAF) score of 
65 to 70.



CONCLUSION OF LAW

The criteria for an increased evaluation for generalized 
anxiety disorder with headaches have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 
4.10, Part 4, Diagnostic Codes 9400 (1996), 9400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records reveal that the veteran was treated 
inservice for anxiety, beginning in January 1968.  In a March 
1968 treatment record, it was indicated that the veteran had 
a lifetime history of mild chronic anxiety.  In May 1968, he 
was noted to be taking Valium.  An October 1969 treatment 
record indicates that the veteran was extremely nervous and 
gave a history of a nervous breakdown 18 months earlier.

Post-service private treatment records from the 1970's 
reflect treatment for physical problems that did not include 
psychiatric complaints. 

On VA general medical examination in May 1992, the veteran 
reported that he was employed as a pipefitter, and had been 
employed as such since April 1971.  On psychiatric 
evaluation, the veteran reported a history of a nervous 
breakdown during service, for which he was given medications 
such as Valium, Darvon and Librium.  He was said to be seeing 
a doctor now primarily for physical complaints.  He stated 
"I won't admit I have psychiatric problems."  He noted that 
he was taking Restoril and Vistaril, and claimed they helped 
him sleep, but otherwise didn't control his "nerves."  He 
said he felt irritable and snappy.  He indicated that he 
thought his family pushed him too hard.  He claimed the 
depressed feelings come and go.  He gave a history of working 
as a clerk at a hardware store in 1970 and working at a metal 
company from 1971 to present, having been there for 20 years.  
He had been married for 17 years.  He also noted that he had 
three children.  There was no history of alcohol or drug 
abuse.  Physical complaints were noted to include headaches, 
which he said had been attributed predominantly to tension.  
He claimed to have had the headaches for a long time, again 
found to be predominantly related to depression and tension, 
but computerized tomography (CT) scan of the head was 
advised.  The diagnosis was chronic anxiety.  

By rating decision of August 1992, the Huntington, West 
Virginia Regional Office (RO) granted service connection for 
generalized anxiety disorder with tension headaches and 
assigned a 30 percent evaluation thereto.  This evaluation 
has been confirmed and continued by subsequent rating 
decisions.  

In September 1994, the veteran was treated in the psychiatric 
ward of a private facility following an altercation with his 
sister in law.  Since then he complained that he had been 
unable to sleep, concentrate and had a sense of helplessness 
and hopelessness along with fleeting anger, agitation and 
suicidal ideation.   A brain CT scan from September 1994 was 
negative.  He was neat, tidy, cooperative, talked clearly and 
rationally, was fairly depressed and despondent with a sense 
of helplessness and hopelessness prevailing with marked 
psychomotor agitation.  He had marked anger towards the 
sister in law.  He was oriented to time, place, date and 
person.  He could recall six digits forwards and four 
backwards.  No clinical evidence of organicity was noted and 
no evidence of psychosis or thought disorder was elicited.  
The diagnoses included major affective disorder, recurrent, 
moderately severe to severe, mixed type.  Individual, group 
and family therapies were recommended.  

On VA examination in October 1994, the veteran complained 
about anxiety and depression and how he becomes easily 
irritable.  He had been married for 19 years, with two 
children, with the relationship described as fair.  Anger 
towards his sister in law was present.  A recent history of 
him having become depressed with fleeting suicidal and 
homicidal ideation was given following an altercation with 
the sister in law, with a history of hospitalization as a 
consequence.  Subjective complaints included irritability 
towards his children to the point where he throws them out if 
they make noises nearby him.  He described himself as losing 
his temper easily.  His wife described him as getting 
extremely explosive.  

Objective findings at the time of the October 1994 VA 
examination revealed him to be neat tidy and cooperative.  
Speech was clear, appropriate and rational.  His mood was 
appropriate, having improved from before.  He complained of 
an inability to sleep in addition to his temper problems.  He 
was oriented to time, place, date and person.  He could 
recall six digits forwards and four backwards.  No clinical 
evidence of organicity was noted and no evidence of psychosis 
or thought disorder was elicited.  His relationship with his 
wife was described as fair, although she was somewhat scared 
of his aggressive and explosive behavior.  The assessment 
rendered included major affective disorder, recurrent, 
moderate to moderate-severe in nature with paranoid behavior 
and generalized anxiety disorder, history of tension 
headaches and Axis II, mixed type with explosive features.  
The examiner indicated that the veteran was in need of 
continued outpatient psychiatric treatment.  

In April 1995, the veteran underwent a VA social work 
assessment for his service connected anxiety disorder, with a 
history given of psychiatric treatment for the past three 
years.  He said he had always had trouble controlling his 
temper, but that it had worsened in the past three years.  He 
complained of nervous problems like "hollering and carrying 
on."  He was noted to be employed full time as a maintenance 
man, but said he becomes very anxious when working alone on a 
job.  He said he was released from work for two to three 
weeks to attend a day program.  He reported no alcohol in 20 
years, no smoking for 14 years, and never used illegal drugs.  
He claimed that it is difficult to remember things at work.  
He said his family and employer were very understandings and 
supportive.  He was noted to reside with his wife and three 
children and worked as a maintenance man.  He said that he 
lets little noises bother him.  

In the April 1995 social work assessment, he reported getting 
angry at his wife and children over the smallest things.  He 
reported a past history of alcohol abuse, but not having 
drank for 20 years.  He indicated he gets along with his 
children except for his outbursts of anger.  He denied being 
angry for any specific reason, and didn't know where his 
anger comes from.  He denied arguing about money with his 
wife.  

On mental status examination of the April 1995 social work 
assessment, his conversation was relevant and guarded.  His 
affect was blunted.  Mood and effect were congruent.  Speech 
was slurred.  He denied hallucinations and delusional 
thoughts.  His thoughts were appropriate and slow.  He 
reported poor concentration and confused thoughts.  Insight 
and judgment were limited.  The primary presenting problem 
was generalized anger towards family members, again with no 
specific reason given.  He reported being unable to work 
alone at his job without becoming anxious.  He was aware that 
this was affecting his family, but that he was powerless to 
stop it.  He was reluctant to have a family session with his 
wife, and saw himself as the problem.  He viewed medication 
as the only thing that ever worked for him.  

At the time of an April 1995 individual therapy intake VA 
report, the veteran reported a history of depression with 
psychotic episodes.  He reported a loss of concentration and 
an inability to retain information.  His affect was flat, and 
mood was depressed.  He underwent individual therapy, family 
therapy and group therapy from April 1995 through May 1995.  
An April 1995 treatment record from indicated that the 
veteran continued to do fair, but still had bouts of 
depression and anxiety and was admitted to the day program 
because of relapse of  depression.  He was on Prozac and 
Lithium, and claimed that it helped him, but that he was 
extremely erratic.  His personal hygiene was extremely poor, 
he was becoming extremely violent.  Various investigations 
were essentially normal.  The axis I diagnosis was major 
affective disorder, recurrent, moderate to moderate severe in 
nation and explosive behavior under stress.  A May 1995 
treatment record from Group therapy revealed that he 
demonstrated insight into problem solving techniques.  
Another group therapy note from May 1995 noted that he was 
attentive during education on anger and family education.  
During a family therapy treatment session from May 1995 the 
veteran claimed that he had no friends or nobody he can 
relate his feelings to.  The wife agreed that the marriage 
was at a critical juncture.  During another May 1995 family 
therapy session he admitted hitting his children and wife.  
The frequency of this varied, but he admitted to hitting or 
choking his wife since they were married.  Sleep difficulties 
such as jerking and waking up choking were complained of in 
an individual therapy treatment note.  By the middle of May 
1995, progress was discussed, and it was determined that he 
needed one more week of treatment.  By his discharge date of 
May 19, 1995 the veteran indicated in a group and individual 
sessions that it was his last day of therapy, expressed 
appreciation to the counselors and doctors and expressed that 
he had learned new ways of dealing with the group program.  

VA treatment records from November 1995 through 1997 revealed 
ongoing treatment for his psychiatric disorders.  In November 
1995, he was said to be doing fairly well on Depakote, and 
was ready to go back to work.  In February 1996 he was doing 
fair, and his wife said he was doing much better.  His major 
affective disorder, recurrent and bipolar in nature with 
explosive behavior and paranoid ideations was assessed to be 
in partial remission.  In May 1996, he was doing "marginally 
well" but was running out of Lithium, and had some headaches 
and mood swings.  The assessment in May 1996 was major 
affective disorder, recurrent, moderate to moderate-severe, 
with paranoid ideation and explosive behavior, especially 
under stress.  In August 1996 he continued to do rather 
poorly, and was having bouts of agitation, having run out of 
Valproic acid and did not bother to get it filled.  It was 
advised that Depakote and Lithium be increased and counseling 
be continued.  All lethal weapons were recommended to be 
removed from his reach, especially when he gets explosive and 
it was advised to increase his physical and social activities 
and to deal with anger in socially acceptable means.  By 
November 1996 he continued to do marginally well, Lithium 
level being well and he still had bouts of explosive 
behavior, under better control.  Firearms were removed from 
the house.  His wife indicated he was doing fair under the 
circumstances.  

Additional VA treatment records show that in April 1997 he 
was doing rather poorly, saying that for the past couple 
weeks he had become extremely irritable and felt that he may 
be slipping back.  He was getting irritable and snappy.  He 
denied any precipitating factors.  He said he took a week off 
to "cool down."  He showed some paranoia.   In May 1997 he 
was doing fairly well since Risperdal was added, and that he 
has been sleeping a little excessively.  The paranoia was 
under much better control, and he was advised to continue the 
Risperdal and ease off the Valium.  The major affective 
disorder, possibly bipolar in nature with explosive behavior, 
especially under stress, was in remission, with paranoid 
ideation.  In July 1997, he continued to do fair, saying he 
was working hard, having been working for 25 years and said 
he was "hanging in."  He was advised to continue medication 
same as before, and was noted to have headaches, said to be 
apparently due to tension.  The major affective disorder was 
assessed to be in partial remission.  

The report from an April 1998 VA examination indicated the 
history of recurrent anxiety and depression.  The veteran was 
noted to have previously received treatment for the same, and 
continued to receive treatment.  He was noted to be working 
for the same company for 25 years.  He complained that he had 
problems concentrating and remembering to put things back.  
He also was said to have problems with interpersonal 
relationships with other employees.  He said he gets along 
with a few people and did not like working on his own.  He 
was noted to be married for 23 years, and this was his first 
and only marriage.  He had three children all adolescents.  
Subjective complaints included being very argumentative and 
that it was hard to get along with family and coworkers.  He 
said he had run-ins at work all the time.  The veteran 
reported that he was very nervous, anxious and edgy.  He 
noted that everything bothered him.  He stated that he gets 
depressed and had some hopeless and helpless feelings.  He 
indicated that he felt tired and run down.  He stated that he 
easily becomes irritable and did not like being around 
people, but did not like working alone.  He said there are 
only a few people he could get along with.  He felt like 
nobody had any need for him and that he felt like he had been 
left out of life.  Sleep was restless and appetite was 
alright.  He denied any out of the ordinary feelings and 
denied drug or alcohol problems, having quit drinking 20 
years prior.  He denied legal difficulties and said he mostly 
goes to work and minds his own business.  He also complained 
of recurrent headaches, mostly diagnosed as tension 
headaches.  He said they are like a band around his head at 
which time he would become nauseated.  The veteran noted that 
he gets them about two or three times a week.  He denied any 
visual symptoms, photophobia or hallucinatory experiences 
during the headaches.  Regarding daily activities, he was 
able to dress and wash himself, and worked from 8:00 to 4:00.  
He denied any specific interests or hobbies, but attended 
church twice a week.  

Objective findings noted the veteran to be casually dressed 
and appropriately groomed.  He appeared to be very nervous, 
anxious, edgy and somewhat depressed.  He was oriented to 
time, place and person.  There was no evidence of any active 
hallucinations or delusions.  Attention and concentration 
were normal.  He was able to do mental calculations and 
serial sevens, and able to give the days of the week in 
reverse order.  His memory and recall for certain events was 
slightly impaired and he could recall two out of three 
objects after five minutes.  There was no evidence of 
looseness of association, flight of ideas or pressured 
speech.  His fund of knowledge was appropriate for his 
educational level.  There were no obsessive thoughts or 
compulsive actions.  He denied suicidal or homicidal 
ideations.  The Axis I diagnosis rendered was generalized 
anxiety disorder; there was no Axis II diagnosis.  Axis III 
diagnosis included recurrent tension headaches.  The severity 
of psychosocial stressors were moderate.  The highest level 
of adaptive functioning currently appeared to be 70 on the 
GAF scale.  The commentary included the opinion that the 
veteran has had problems with chronic generalized anxiety 
disorder with some symptoms of depression, mostly related to 
his irritability, upset and poor anger control, that has 
persisted ever since service.  His anxiety problems were said 
to appear to be of a moderate extent, and appeared to be 
affecting him socially and industrial on an occasional basis.  
He had been working at a consistent job over the last several 
years.  He had some problems with interpersonal relationships 
but otherwise he was functioning reasonably well.

The report from a claims file review from February 1999 
included the opinion that the veteran's anxiety problems 
cause occupational and social impairment with occasional 
decrease in work efficacy and without affecting his abilities 
to care for his daily needs or to interact with people.  He 
was said to have problems with depressed mood and sleep 
impairment, and occasional problems with concentration and 
memory.  There was no indication that his service-connected 
problems have increased in severity.  The examiner opined 
that the other difficulties are related to ongoing 
personality difficulties and other issues.  The examiner 
expressed that this service connected psychiatric disability 
met the criteria for a 30 percent evaluation.

The report from an April 1999 VA examination revealed the 
veteran to still be employed as a maintenance man at the same 
plant he worked in for 27 years.  He was living with his 
wife, and was married for 24 years.  He said his wife has 
threatened to leave him because of his irritable, angry and 
being nervous constantly.  He had three children ranging in 
age from 13 to 20.  He indicated that he is able to dress, 
clean and wash himself.  He worked from 8:00 to 4:00 during 
the week and sometimes worked weekends.  The veteran noted 
that outside of work he did not have too many activities.  He 
stated that he watched television and attended church a 
couple times a week and no specific hobbies or interests.  He 
said he was currently receiving treatment at the VA medical 
center.  He described feeling nervous, anxious and edgy 
inside.  He said every time he is given a new job he gets 
panicky, especially if he works by himself.  He also said he 
is also very uncomfortable around people and that it is hard 
for him to make decisions.  He claimed he eats okay and 
sleeps all right.  He indicated he had some family stressors 
because he gets very argumentative and upset.  He gave a 
history of quitting drinking for 18 years.  He denied 
problems with blackouts, nightmare or night sweats.  He said 
that he gets occasionally depressed and had some hopeless and 
helpless feelings.  He described feeling tired and run down.  
He denied any auditory or visual hallucination or delusions.  
He denied drug use or trouble with the law.  

On objective examination, he was casually dressed, generally 
pleasant and cooperative with the proper flow and content of 
his conversation.  He was oriented to time, place and person.  
His attention and concentration were normal.  He could do 
mental calculations and serial 7's.  He was able to give the 
days of the week in reverse order.  His memory and recall for 
certain events were slightly impaired and he could recall two 
out of three objects after five minutes.  There was no 
evidence of looseness of association, flight of ideas or 
pressured speech.  His fund of knowledge was appropriate for 
his educational level.  There were no obsessive thoughts or 
compulsive actions.  He denied suicidal or homicidal 
ideations.  The Axis I diagnosis rendered was generalized 
anxiety disorder; there was no Axis II diagnosis.   The 
severity of psychosocial stressors were moderate.  The 
highest level of adaptive functioning currently appeared to 
be 75 on the GAF scale.  The commentary included the opinion 
that the veteran has had problems with chronic generalized 
anxiety disorder.  He was noted to be in active treatment 
through the VA hospital and was apparently handling it okay.  
His anxiety was said to have affected him occasionally, 
socially, as well as industrially.  He was again felt to meet 
the criteria for a 30 percent disability for his service 
connected anxiety disorder.  

The report from an August 1999 VA examination also noted a 
long-term employment history of 27 years at the same plant, 
and a 24-year marriage.  Their marriage was described as 
having its ups and downs.  He indicated they get into 
arguments, but denied major problems.  The veteran indicated 
that he is capable of dressing and washing himself, but that 
there are days when he does not want to get out or clean or 
wash.  He worked an 8-hour day.  He said outside of work he 
did not have many interests or activities and stayed in the 
house most of the time.  He sometimes watched television.  He 
attended church once a week.  Regarding his symptoms, he said 
that he had been letting things bother him more and more 
lately.  He was still in outpatient treatment at the VA 
medical center.  He said a lot of things bother him.  He 
described feeling nervous, depressed, tired and rundown.  
Sleep was variable.  His appetite was okay.  He described 
having "giving up" thoughts but denied active suicidal or 
homicidal ideation.  He denied problems with drugs or 
alcohol.  He denied hallucinations or delusions.  He stated 
that he had a bad temper and had been more irritable, upset 
and angry.  He described headaches which felt like a band 
around his head, and said they occur about two or three times 
a week.  He denied photophobia or stomach upset.  He felt 
uncomfortable around people.  He had episodes of depression, 
lack of energy, lack of interest in anything and just worked 
and came home.  

On objective examination he was oriented to time, place and 
person and had no evidence of hallucinations or delusions.  
Attention and concentration was normal. He could do mental 
calculations and serial 7's.  He was able to give the days of 
the week in reverse order.  His memory and recall for certain 
events was slightly impaired and he could recall two out of 
three objects after five minutes.  There was no evidence of 
looseness of association, flight of ideas or pressured 
speech.  Judgment was intact.  There were no obsessive 
thoughts or compulsive actions.  He denied suicidal or 
homicidal ideations.  The Axis I diagnosis was generalized 
anxiety disorder and dysthymic disorder; there was no Axis II 
diagnosis.  Axis III diagnosis included tension headaches.  
The severity of psychosocial stressors were moderate.  The 
highest level of adaptive functioning currently appeared to 
be 65 to 70 on the GAF scale.  The commentary again noted 
that his psychiatric impairment has decreased his work 
efficiency, with intermittent periods of inability to perform 
occupational tasks, but that he was able to work full time.  
He had had depressed mood, anxiety, sleep impairment, and 
difficulty with concentration.


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be shown for specific ratings.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The severity of disability is based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability are time lost from gainful work and decrease in 
work efficiency.  Great emphasis is placed upon the full 
report of the examiner and descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  38 C.F.R. § 4.130.  In considering the severity 
of a disability it is essential to trace the medical history 
of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1999). 

The regulations pertaining to rating psychiatric disabilities 
were revised effective November 7, 1996.  The Court has held 
that where the law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply.  Karnas v. Derwinski, 
1 Vet. App. 308, 313 (1991).  

According to the General Rating Formula for Mental Disorders 
in effect since November 7, 1996, a 50 percent evaluation is 
warranted for the following symptoms:  Occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired  abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 30 percent evaluation is warranted for the following 
symptoms:  Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

Under the "old" regulations pertaining to psychiatric 
disabilities in effect prior to November 7, 1996, a 50 
percent evaluation required the ability to establish or 
maintain effective or favorable relationships with people be 
considerably impaired and where the reliability, flexibility 
and efficiency levels are so reduced by reason of 
psychoneurotic symptoms as to result in considerable 
industrial impairment.  A 30 percent evaluation required 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and 
psychoneurotic symptoms resulting in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment. 

In Hood v. Brown, 4 Vet. App. 301 (1993) the Court held that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" 
in character, whereas the other terms were "quantitative" 
in character, and invited the Board to "construe" the term 
"definite" in a manner which quantifies the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate its "reasons or bases" for its 
decision.  38 U.S.C.A. § 7104(d)(1) (West 1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that the term "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability which is "more than moderate but less than 
rather large."  O.G.C. Prec. 9-93 (Nov. 9, 1993).  Regarding 
the term "considerable," in the same precedent opinion, the 
General Counsel of VA (among other things) employed "rather 
large in extent or degree" as a description of the 
considerable impairment that would warrant an evaluation of 
50 percent for a psychiatric disability.  VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93). The Board is bound by precedent opinions 
issued by VA General Counsel.  38 U.S.C.A. § 7104(c) (West 
1991).  Consequently, the Board will address the merits of 
the veteran's claim for an increased evaluation of his 
service-connected generalized anxiety, in relation to the 
regulations in effect prior to November 7, 1996, with these 
interpretation of "definite" and "considerable" in mind.

The Board notes here that the RO has also reviewed the 
veteran's claim under the provisions of the "new" 
diagnostic criteria as evidenced by a supplemental statement 
of the case issued in August 1999.  However, the RO 
determined that a rating in excess of the current 30 percent 
is not warranted under the "new" criteria as well as the 
"old" criteria.  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's disability is presently classified as 
generalized anxiety disorder with tension headaches.  

When a single disability has been diagnosed both as a 
physical condition and as a mental disorder, the rating 
agency shall evaluate it using a diagnostic code which 
represents the dominant (more disabling) aspect of the 
condition (see § 4.14).  38 C.F.R. § 4.126 (1999)  See also 
38 C.F.R. § 4.132 General Rating for Psychoneurotic Disorders 
note 4 "When two diagnoses, one organic and the other 
psychological or psychoneurotic, are presented covering the 
organic and psychiatric aspects of a single disability 
entity, only one percentage evaluation will be assigned under 
the appropriate diagnostic code determined by the rating 
board to represent the major degree of disability. When the 
diagnosis of the same basic disability is changed from an 
organic one to one in the psychological or psychoneurotic 
categories, the condition will be rated under the new 
diagnosis." 38 C.F.R. § 4.132, Part 4, Diagnostic Code 9400, 
Note 4 (1996).

In this case, the major degree of disability is due to the 
psychological/mental disorder rather than the physical 
complaints of tension headaches.  Tension headaches are 
purely subjective complaints, and would warrant no more than 
a 10 percent evaluation and would not be combinable with 
other evaluations, even in the instance of head trauma, 
absent multi infarct dementia.  See Diagnostic Code 8045: 
"purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304.  This 10 percent rating will not be combined with any 
other rating for a disability due to brain trauma.  Ratings 
in excess of 10 percent will not be assigned in the absence 
of multi-infarct dementia associated with brain trauma."

Upon review of the foregoing, the Board finds the 
preponderance of the evidence is against a grant of increased 
evaluation for the veteran's service connected anxiety 
disorder.  Specifically, the findings from the most recent VA 
examinations from 1998 and 1999 repeatedly reveal the level 
of disability from the service connected anxiety disorder to 
be consistent with the currently assigned 30 percent 
evaluation, either the old criteria or the criteria currently 
in effect.  The symptomatology of record is noted to produce 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks, most dramatically illustrated in 
the episodes wherein the veteran was required to take time 
off from work to attend treatment programs, such as the time 
between April and May of 1995.  However he is noted to 
generally be functioning satisfactorily, with routine 
behavior, self-care, and conversation normal, with a GAF of 
65-70 on most recent examination.  This is consistent with a 
30 percent evaluation under the regulations pertaining to 
psychiatric disabilities in effect since November 7, 1996.  
The evidence likewise demonstrates a "definite" impairment 
in the ability to establish or maintain effective 
relationships with people, and a reduction of initiative, 
flexibility and reliability levels, consistent with a 30 
percent evaluation according to the regulations in effect 
prior to November 7, 1996.  

The evidence shows that his symptoms do not rise to the level 
warranting a 50 percent evaluation under either the "old" 
or "new" regulations.  His symptoms are not shown to arise 
to the level of occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships that 
would warrant a 50 percent evaluation under the "new" 
regulations in effect since November 1996.  Nor does the 
evidence demonstrate that his symptoms attributable to 
anxiety rise to the level that they have considerably 
impaired his ability to establish or maintain effective or 
favorable relationships with people, nor are the veteran's 
reliability, flexibility, and efficiency levels so reduced by 
reason of psychoneurotic symptoms as to result in 
considerable industrial impairment, consistent with a 50 
percent evaluation under the "old" regulations. Moreover, 
since the veteran is shown to be able to continue his 
employment over 27 years and a marriage for 24 years strongly 
suggests that his anxiety symptoms, while a "definite" 
impairment are not a "considerable" impairment.  

Consideration has been given to the doctrine of reasonable 
doubt as to this issue, but the preponderance of the evidence 
is against the claim.  As such, the claim is denied.  
38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

The veteran's claim for an increased rating for a service 
connected anxiety disorder, with headaches is denied.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals



 

